UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06336 Franklin Templeton International Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin Global Allocation Fund Votes by the fund prior to the liquidated effective January 14, 2016 B/E AEROSPACE, INC. Meeting Date:JUL 30, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard G. Hamermesh Management For Withhold 1.2 Elect Director David J. Anderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Deferred Share Bonus Plan Management For For CA, INC. Meeting Date:AUG 05, 2015 Record Date:JUN 08, 2015 Meeting Type:ANNUAL Ticker:CA Security ID:12673P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Jens Alder Management For For 1B Elect Director Raymond J. Bromark Management For For 1C Elect Director Gary J. Fernandes Management For For 1D Elect Director Michael P. Gregoire Management For For 1E Elect Director Rohit Kapoor Management For For 1F Elect Director Jeffrey G. Katz Management For For 1G Elect Director Kay Koplovitz Management For For 1H Elect Director Christopher B. Lofgren Management For For 1I Elect Director Richard Sulpizio Management For For 1J Elect Director Laura S. Unger Management For For 1K Elect Director Arthur F. Weinbach Management For For 1L Elect Director Renato (Ron) Zambonini Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONSTELLATION BRANDS, INC. Meeting Date:JUL 22, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:STZ Security ID:21036P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry Fowden Management For For 1.2 Elect Director Barry A. Fromberg Management For For 1.3 Elect Director Robert L. Hanson Management For For 1.4 Elect Director Ernesto M. Hernandez Management For For 1.5 Elect Director James A. Locke, III Management For Withhold 1.6 Elect Director Richard Sands Management For For 1.7 Elect Director Robert Sands Management For For 1.8 Elect Director Judy A. Schmeling Management For For 1.9 Elect Director Keith E. Wandell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ELECTRONIC ARTS INC. Meeting Date:AUG 14, 2015 Record Date:JUN 22, 2015 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Richard A. Simonson Management For For 1g Elect Director Luis A. Ubinas Management For For 1h Elect Director Denise F. Warren Management For For 1i Elect Director Andrew Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:DEC 15, 2015 Record Date:NOV 30, 2015 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Business Scope and Amend Articles of Association Management For For 2.01 Elect Zhang Jingquan as Director Management For For JAZZ PHARMACEUTICALS PLC Meeting Date:JUL 30, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Gray Management For For 1b Elect Director Kenneth W. O'Keefe Management For For 1c Elect Director Elmar Schnee Management For For 1d Elect Director Catherine A. Sohn Management For For 2 Approve KPMG, Dublin as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Share Repurchase Program Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MCKESSON CORPORATION Meeting Date:JUL 29, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director N. Anthony Coles Management For For 1d Elect Director John H. Hammergren Management For For 1e Elect Director Alton F. Irby, III Management For For 1f Elect Director M. Christine Jacobs Management For For 1g Elect Director Donald R. Knauss Management For For 1h Elect Director Marie L. Knowles Management For For 1i Elect Director David M. Lawrence Management For For 1j Elect Director Edward A. Mueller Management For For 1k Elect Director Susan R. Salka Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Provide Proxy Access Right Management For For 6 Report on Political Contributions Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against MONSTER BEVERAGE CORPORATION Meeting Date:AUG 07, 2015 Record Date:JUN 17, 2015 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For NXP SEMICONDUCTORS NV Meeting Date:JUL 02, 2015 Record Date:JUN 04, 2015 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Approve Acquisition of Freescale Through a Cash and Share Consideration Management For For 1B Approve Issuance of 12,500,000 Shares in Connection with the Acquisition under Item 1A Management For For 1C Grant Board Authority to Issue Share Based Remuneration Units Re: Freescale Acquisition Management For For 2A Elect Gregory L. Summe as Non-executive Director Management For For 2B Elect Peter Smitham as Non-executive Director Management For For PRESTIGE BRANDS HOLDINGS, INC. Meeting Date:AUG 04, 2015 Record Date:JUN 11, 2015 Meeting Type:ANNUAL Ticker:PBH Security ID:74112D101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald M. Lombardi Management For For 1.2 Elect Director John E. Byom Management For For 1.3 Elect Director Gary E. Costley Management For For 1.4 Elect Director Charles J. Hinkaty Management For For 1.5 Elect Director Sheila A. Hopkins Management For For 1.6 Elect Director James M. Jenness Management For For 1.7 Elect Director Carl J. Johnson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TIME WARNER CABLE INC. Meeting Date:JUL 01, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Thomas H. Castro Management For For 1c Elect Director David C. Chang Management For For 1d Elect Director James E. Copeland, Jr. Management For For 1e Elect Director Peter R. Haje Management For For 1f Elect Director Donna A. James Management For For 1g Elect Director Don Logan Management For For 1h Elect Director Robert D. Marcus Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against Franklin India Growth Fund ADITYA BIRLA NUVO LTD. Meeting Date:SEP 07, 2015 Record Date:JUL 17, 2015 Meeting Type:SPECIAL Ticker:500303 Security ID:6100421 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Composite Scheme of Arrangement Management For For ADITYA BIRLA NUVO LTD. Meeting Date:SEP 08, 2015 Record Date:JUL 17, 2015 Meeting Type:COURT Ticker:500303 Security ID:6100421 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Composite Scheme of Arrangement Management For For ADITYA BIRLA NUVO LTD. Meeting Date:SEP 15, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:500303 Security ID:6100421 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Reelect K.M. Birla as Director Management For For 4 Reelect T. Chattopadhyay as Director Management For For 5 Approve Khimji Kunverji & Co. and SRBC & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6.1 Approve Khimji Kunverji & Co. as Branch Auditors of the Company's Aditya Birla Insulators Divisions at Rishra and Halol and Authorize Board to Fix Their Remuneration Management For For 6.2 Approve Khimji Kunverji & Co. and K.S. Aiyar & Co. as Joint Branch Auditors of the Company's Indian Rayon Division at Veraval and Authorize Board to Fix Their Remuneration Management For For 6.3 Approve Deloitte Haskins & Sells as Branch Auditors of the Company's Madura Fashion & Life Style Division and Authorize Board to Fix Their Remuneration Management For For 6.4 Approve SRBC & Co. LLP as Branch Auditors of the Company's Jaya Shree Textiles Division and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Issuance of Non-Convertible Debentures Management For For 8 Approve Remuneration of Cost Auditors Management For For 9 Approve Keeping of Register of Members, Documents, and Certificates to Sharepro Services (India) Pvt. Ltd., Registrar and Share Transfer Agents Management For For AIA ENGINEERING LIMITED Meeting Date:SEP 24, 2015 Record Date:SEP 18, 2015 Meeting Type:ANNUAL Ticker:532683 Security ID:B0QDXM5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect Y. M. Patel as Director Management For For 4 Approve Talati & Talati as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect K. S. Solanki as Director Management For For 6 Elect B. S. Shodhan as Director Management For For 7 Elect R. R. Harivallabhdas as Director Management For For 8 Approve Related Party Transactions Management For For 9 Approve Remuneration of Cost Auditors Management For For 10 Approve Appointment and Remuneration of Y. M. Patel as Executive Director Management For For AMARA RAJA BATTERIES LTD Meeting Date:AUG 14, 2015 Record Date:AUG 08, 2015 Meeting Type:ANNUAL Ticker:500008 Security ID:B8BGVX2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Approve Brahmayya & Co. and Deloitte Haskins & Sells LLP as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Elect Bruce Arden Ronning Jr. as Director Management For For 5 Elect B.T. Jani as Independent Director Management For For 6 Approve Appointment and Remuneration of J. Galla as Vice Chairman and Managing Director Management For Against 7 Approve Commission Remuneration to R.N. Galla, Non-Executive Chairman Management For For 8 Approve Commission Remuneration for Independent Non-Executive Directors Management For For 9 Approve Remuneration of Auditors Management For For 10 Approve Increase in Borrowing Powers Management For For 11 Approve Pledging of Assets for Debt Management For For 12 Approve Related Party Transactions Management For For ASIAN PAINTS LTD. Meeting Date:JUL 03, 2015 Record Date:JUN 26, 2015 Meeting Type:ANNUAL Ticker:500820 Security ID:BCRWL65 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect Ashwin Choksi as Director Management For For 4 Elect Ashwin Dani as Director Management For For 5 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect A. Vakil as Director Management For For 7 Approve Remuneration of Cost Auditors Management For For ASIAN PAINTS LTD. Meeting Date:SEP 26, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:500820 Security ID:BCRWL65 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For ASIAN PAINTS LTD. Meeting Date:MAY 24, 2016 Record Date:APR 15, 2016 Meeting Type:SPECIAL Ticker:ASIANPAINT Security ID:BCRWL65 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Keeping of Register of Members, Documents, and Certificates at the Office of TSR Darashaw Ltd., Registrar and Transfer Agent Management For For ASIAN PAINTS LTD. Meeting Date:JUN 28, 2016 Record Date:JUN 21, 2016 Meeting Type:ANNUAL Ticker:ASIANPAINT Security ID:BCRWL65 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Reelect Mahendra Choksi as Director Management For For 4 Reelect Malav Dani as Director Management For For 5 Approve B S R & Co., LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Remuneration of Cost Auditors Management For For AXIS BANK LTD. Meeting Date:JUL 24, 2015 Record Date:JUL 17, 2015 Meeting Type:ANNUAL Ticker:532215 Security ID:BPFJHC7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect U. Sangwan as Director Management For For 4 Approve S. R. Batliboi & Co LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect S. Vishvanathan as Independent Director Management For For 6 Approve Revision of Remuneration of S. Misra, Chairman Management For For 7 Approve Appointment and Remuneration of S. Sharma as CEO & Managing Director Management For For 8 Approve Revision of Remuneration of V. Srinivasan, Executive Director Management For For 9 Elect S.K. Gupta as Director Management For For 10 Approve Appointment and Remuneration of S.K. Gupta as Executive Director & CFO Management For For 11 Approve Revision of Remuneration of S.K. Gupta, Executive Director & CFO Management For For 12 Approve Increase in Borrowing Powers Management For For 13 Authorize Issuance of Debt Instruments Management For For 14 Approve Increase in Limit on Foreign Shareholdings Management For For AXIS BANK LTD. Meeting Date:DEC 18, 2015 Record Date:OCT 30, 2015 Meeting Type:SPECIAL Ticker:532215 Security ID:BPFJHC7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect P. R. Menon as Independent Director Management For For AXIS BANK LTD. Meeting Date:MAY 07, 2016 Record Date:MAR 25, 2016 Meeting Type:SPECIAL Ticker:532215 Security ID:BPFJHC7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reappointment and Remuneration of Sanjiv Misra as Non-Executive Chairman Management For For 2 Adopt New Articles of Association Management For For BHARAT FORGE LTD. Meeting Date:AUG 03, 2015 Record Date:JUL 27, 2015 Meeting Type:ANNUAL Ticker:500493 Security ID:B0C1DM3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Approve Final Dividend Management For For 3 Elect S.E. Tandale as Director Management For Against 4 Elect G.K. Agarwal as Director Management For For 5 Approve S R B C & Co LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect K.M. Saletore as Director Management For For 7 Approve Appointment and Remuneration of K.M. Saletore as Executive Director & CFO Management For Against 8 Approve Remuneration of Cost Auditors Management For For 9 Adopt New Articles of Association Management For For BHARAT PETROLEUM CORPORATION LTD. Meeting Date:SEP 09, 2015 Record Date:SEP 02, 2015 Meeting Type:ANNUAL Ticker:500547 Security ID:6099723 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect K. K. Gupta as Director Management For Against 4 Elect B. K. Datta as Director Management For Against 5 Authorize Board to Fix Remuneration of Auditors Management For Against 6 Authorize Issuance of Non-Convertible Bonds/Debentures and/or Other Debt Securities Management For For 7 Approve Related Party Transactions Management For For 8 Elect S. Taishete as Director Management For Against 9 Approve Remuneration of Cost Auditors Management For For BHARAT PETROLEUM CORPORATION LTD. Meeting Date:MAY 31, 2016 Record Date:APR 18, 2016 Meeting Type:SPECIAL Ticker:BPCL Security ID:6099723 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Limit on Foreign Shareholdings Management For For BHARTI AIRTEL LTD. Meeting Date:AUG 21, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:532454 Security ID:6442327 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Elect T.Y. Choo as Director Management For For 4 Approve S. R. Batliboi & Associates LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect S. Priyadarshi as Independent Director Management For For 6 Approve Remuneration of Cost Auditors Management For For 7 Approve Commission Remuneration for Non-Executive Directors Management For For BOSCH LIMITED Meeting Date:AUG 28, 2015 Record Date:AUG 21, 2015 Meeting Type:ANNUAL Ticker:500530 Security ID:B01NFV3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect S. Berns as Director Management For For 4 Approve Price Waterhouse & Co Bangalore LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Appointment and Remuneration of A. Wolf as Executive Director Management For For 6 Approve Revision in the Remuneration of S. Bhattacharya Management For For 7 Approve Remuneration of Cost Auditors Management For For 8 Approve Commission Remuneration for Non-Executive Directors Management For For 9 Approve Related Party Transactions Management For For BOSCH LIMITED Meeting Date:APR 02, 2016 Record Date:FEB 19, 2016 Meeting Type:SPECIAL Ticker:500530 Security ID:B01NFV3 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Revision of Remuneration of Soumitra Bhattacharya as Joint Managing Director Management For For 2 Approve Sale and Transfer of Company's Starter Motors and Generators Business Management For For CADILA HEALTHCARE LIMITED Meeting Date:AUG 12, 2015 Record Date:AUG 05, 2015 Meeting Type:ANNUAL Ticker:532321 Security ID:6378905 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect P. R. Patel as Director Management For For 4 Approve Mukesh M. Shah & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For CADILA HEALTHCARE LIMITED Meeting Date:SEP 20, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:532321 Security ID:6378905 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Split Management For For 2 Amend Memorandum of Association to Reflect Changes in Capital Management For For COAL INDIA LTD. Meeting Date:SEP 23, 2015 Record Date:SEP 16, 2015 Meeting Type:ANNUAL Ticker:533278 Security ID:B4Z9XF5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Accept Consolidated Financial Statements Management For For 2 Approve Dividend Management For For 3 Elect R.M. Das as Director Management For Against 4 Elect N. Kumar as Director Management For Against 5 Elect S. Bhattacharya as Director S. Bhattacharya as Chairman and Managing Director Management For For 6 Elect C.K. Dey as Director Management For Against 7 Approve Remuneration of Cost Auditors Management For For COROMANDEL INTERNATIONAL LTD. Meeting Date:JUL 27, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:506395 Security ID:B0VDZN5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect M.M. Venkatachalam as Director Management For Against 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For CREDIT ANALYSIS AND RESEARCH LIMITED Meeting Date:SEP 29, 2015 Record Date:SEP 22, 2015 Meeting Type:ANNUAL Ticker:534804 Security ID:B98B6W1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Approve Khimji Kunverji & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Reelect R. Mokashi as Director Management For Against 5 Elect S. B. Mainak as Director Management For Against 6 Approve Reappointment and Remuneration of D. R. Dogra as Managing Director & CEO Management For For CUMMINS INDIA LTD. Meeting Date:AUG 06, 2015 Record Date:JUL 31, 2015 Meeting Type:ANNUAL Ticker:500480 Security ID:6294863 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Approve Final Dividend Management For For 3 Elect C.A.V. Leitao as Director Management For Against 4 Elect E.P. Pence as Director Management For Against 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect S. Wells as Director Management For For 7 Approve Remuneration of Cost Auditors Management For For 8 Approve Related Party Transactions with Cummins Ltd., UK Management For For 9 Approve Related Party Transactions with Tata Cummins Private Ltd. Management For For DR. REDDY'S LABORATORIES Meeting Date:JUL 31, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:500124 Security ID:6410959 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect G.V. Prasad as Director Management For For 4 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For DR. REDDY'S LABORATORIES Meeting Date:SEP 17, 2015 Record Date:AUG 07, 2015 Meeting Type:SPECIAL Ticker:500124 Security ID:6410959 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For DR. REDDY'S LABORATORIES Meeting Date:APR 01, 2016 Record Date:FEB 19, 2016 Meeting Type:SPECIAL Ticker:500124 Security ID:6410959 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Repurchase Program Management For For GUJARAT MINERAL DEVELOPMENT CORP. LTD. Meeting Date:SEP 29, 2015 Record Date:SEP 22, 2015 Meeting Type:ANNUAL Ticker:532181 Security ID:6101639 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Elect S.B. Dangayach as Independent Director Management For For 5 Elect N. Shukla as Independent Director Management For For 6 Elect S. Mishra as Director Management For Against 7 Approve Remuneration of Cost Auditors Management For For HAVELLS INDIA LTD. Meeting Date:JUL 13, 2015 Record Date:JUL 06, 2015 Meeting Type:ANNUAL Ticker:517354 Security ID:BQGZWP9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect A.R. Gupta as Director Management For For 4 Elect Rajesh Gupta as Director Management For For 5 Approve V. R. Bansal & Associates and S.R. Batliboi & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect P. Ram as Independent Director Management For For 7 Elect T.V.M. Pai as Director Management For For 8 Elect P. Bhatia as Director Management For For 9 Elect A.K. Gupta as Director Management For For 10 Approve Appointment and Remuneration of A.K. Gupta as Executive Director Management For For 11 Amend Terms of Appointment of A.R. Gupta as Chairman & Managing Director Management For For 12 Approve Appointment and Remuneration of Rajesh Gupta as Executive Director & CFO Management For For 13 Approve Remuneration of Cost Auditors Management For For 14 Amend Articles of Association Management For For HAVELLS INDIA LTD. Meeting Date:DEC 02, 2015 Record Date:OCT 16, 2015 Meeting Type:SPECIAL Ticker:517354 Security ID:BQGZWP9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Havells Employee Stock Purchase Scheme 2015 (ESPS 2015) and its Implementation through Trust Management For Against 2 Authorize Havells Employees Welfare Trust for Subscription of the Shares of the Company Under the ESPS 2015 Management For Against 3 Approve Provision of Money to the Havells Employees Welfare Trust /Trustees for Subscription of Shares of the Company under the ESPS 2015 Management For Against HAVELLS INDIA LTD. Meeting Date:JAN 17, 2016 Record Date:DEC 04, 2015 Meeting Type:SPECIAL Ticker:517354 Security ID:BQGZWP9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Divestment of Entire Investment in Havells Malta Limited by Havells Holdings Limited Management For For 2 Approve Divestment of Entire Investment in Havells Exim Limited Management For For HCL TECHNOLOGIES LTD. Meeting Date:DEC 22, 2015 Record Date:DEC 15, 2015 Meeting Type:ANNUAL Ticker:HCLTECH Security ID:6294896 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect S. K. Khanna as Director Management For For 3 Approve S. R. Batliboi & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Elect T. Sieber as Independent Director Management For For 5 Approve the Implementation of the 2004 Stock Option Plan through Trust Mechanism Management For For 6 Approve Acquisition of Secondary Shares under 2004 Stock Option Plan Management For For HCL TECHNOLOGIES LTD. Meeting Date:MAR 05, 2016 Record Date:JAN 22, 2016 Meeting Type:COURT Ticker:HCLTECH Security ID:6294896 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For HDFC BANK LIMITED Meeting Date:JUL 21, 2015 Record Date:JUL 14, 2015 Meeting Type:ANNUAL Ticker:500180 Security ID:B5Q3JZ5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect P. Sukthankar as Director Management For For 4 Elect K. Bharucha as Director Management For For 5 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect M. Patel as Director Management For For 7 Approve Increase in Borrowing Powers Management For For 8 Approve Related Party Transactions with Housing Development Finance Corporation Limited Management For For 9 Approve Appointment and Remuneration of A. Puri as Managing Director Management For For 10 Amend Terms of Appointment of K. Bharucha as Executive Director Management For For 11 Approve Related Party Transactions with HDB Financial Services Limited Management For For HINDUSTAN UNILEVER LIMITED. Meeting Date:JUN 30, 2016 Record Date:JUN 23, 2016 Meeting Type:ANNUAL Ticker:500696 Security ID:6261674 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend and Final Dividend Management For For 3 Reelect Harish Manwani as Director Management For For 4 Reelect Pradeep Banerjee as Director Management For For 5 Reelect P.B. Balaji as Director Management For For 6 Approve B S R & Co. LLP, as Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Remuneration of Cost Auditors Management For For HINDUSTAN UNILEVER LIMITED. Meeting Date:JUN 30, 2016 Record Date:JUN 23, 2016 Meeting Type:COURT Ticker:500696 Security ID:6261674 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For HOUSING DEVELOPMENT FINANCE CORP. LTD. Meeting Date:JUL 28, 2015 Record Date:JUL 22, 2015 Meeting Type:ANNUAL Ticker:500010 Security ID:6171900 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Accept Financial Statements and Statutory Reports Management For For 1.b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Approve Final Dividend Management For For 3 Elect D.S. Parekh as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve PKF as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Issuance of Non-Convertible Debentures and/or Other Hybrid Instruments Management For For 7 Approve Related Party Transactions Management For For 8 Authorize Issuance of Non-Convertible Debentures with Warrants to Qualified Institutional Buyers Management For For 9 Increase Authorized Share Capital Management For For 10 Amend Memorandum of Association to Reflect Changes in Capital Management For For 11 Amend Articles of Association to Reflect Changes in Capital Management For For ICICI BANK LIMITED Meeting Date:APR 22, 2016 Record Date:MAR 11, 2016 Meeting Type:SPECIAL Ticker:ICICIBANK Security ID:BSZ2BY7 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect M.K. Sharma as Director Management For For 2 Approve Appointment and Remuneration of M.K. Sharma as Independent Non Executive Chairman Management For For 3 Elect Vishakha Mulye as Director Management For For 4 Approve Appointment and Remuneration of Vishakha Mulye as Executive Director Management For For 5 Amend Employees Stock Option Scheme Management For For INDUSIND BANK LIMITED Meeting Date:JUL 29, 2015 Record Date:JUN 19, 2015 Meeting Type:SPECIAL Ticker:532187 Security ID:6100454 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares to Promoters of the Bank Management For For INDUSIND BANK LIMITED Meeting Date:AUG 17, 2015 Record Date:AUG 10, 2015 Meeting Type:ANNUAL Ticker:532187 Security ID:6100454 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Approve Price Waterhouse Chartered Accountants LLP, Mumbai as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Elect R. Seshasayee as Non-executive Chairman Management For For 5 Approve Reappointment and Remuneration of R. Sobti as Managing Director & CEO Management For For 6 Elect K. Chitale as Independent Director Management For For 7 Elect V. Vaid as Independent Director Management For For 8 Elect T.A. Narayanan as Independent Director Management For For 9 Elect R.S. Butola as Independent Director Management For For 10 Elect Y.M. Kale as Director Management For For 11 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 12 Amend Articles of Association to Reflect Changes in Capital Management For For 13 Approve Increase in Borrowing Powers Management For For 14 Authorize Issuance of Bonds/Debentures Management For For INFOSYS LTD. Meeting Date:MAR 31, 2016 Record Date:FEB 25, 2016 Meeting Type:SPECIAL Ticker:INFY Security ID:6205122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Stock Incentive Compensation Plan (Plan) and Grant of Incentive to Eligible Employees Under the Plan Management For For 2 Approve Grant of Incentives to Eligible Employees of the Company's Subsidiaries Under the Plan Management For For 3 Elect J.S. Lehman as Independent Director Management For For 4 Elect P. Kumar-Sinha as Independent Director Management For For 5 Approve Reappointment and Remuneration of V. Sikka as CEO & Managing Director Management For For INFOSYS LTD. Meeting Date:JUN 18, 2016 Record Date:JUN 11, 2016 Meeting Type:ANNUAL Ticker:INFY Security ID:6205122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements Management For For 2 Approve Dividend Payment Management For For 3 Elect Vishal Sikka as Director Management For For 4 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For IPCA LABORATORIES LIMITED Meeting Date:JUL 30, 2015 Record Date:JUL 23, 2015 Meeting Type:ANNUAL Ticker:524494 Security ID:6433473 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Accept Financial Statements and Statutory Reports Management For For 1.b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect Prashant Godha as Director Management For Against 4 Elect Premchand Godha as Director Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect M. Premnath as Independent Director Management For For 7 Approve Remuneration of Cost Auditors Management For For 8 Adopt New Articles of Association Management For For JAGRAN PRAKASHAN LTD. Meeting Date:SEP 30, 2015 Record Date:SEP 23, 2015 Meeting Type:ANNUAL Ticker:532705 Security ID:B0XNYM5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Reelect D M Gupta as Director Management For For 4 Reelect S M Gupta as Director Management For Against 5 Approve Price Waterhouse Chartered Accountants LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Amend Articles of Association Management For For 7 Approve Reappointment and Remuneration of Sandeep Gupta as Executive President (Technical) Management For For 8 Approve Reappointment and Remuneration of Sameer Gupta as Executive President (Accounts) Management For For 9 Approve Reappointment and Remuneration of D. Gupta as Executive President (Product Sales and Marketing) Management For For 10 Approve Reappointment and Remuneration of T. Gupta as Executive President (Commercial) Management For For 11 Approve Reappointment and Remuneration of B. Gupta as Executive President (Advertisement) Management For For JAGRAN PRAKASHAN LTD. Meeting Date:DEC 19, 2015 Record Date:OCT 30, 2015 Meeting Type:SPECIAL Ticker:532705 Security ID:B0XNYM5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Amalgamation Management For For JAGRAN PRAKASHAN LTD. Meeting Date:JUN 21, 2016 Record Date:APR 29, 2016 Meeting Type:SPECIAL Ticker:532705 Security ID:B0XNYM5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For KAVERI SEED COMPANY LIMITED Meeting Date:SEP 29, 2015 Record Date:SEP 22, 2015 Meeting Type:ANNUAL Ticker:532899 Security ID:BJF6Z88 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend and Confirm Interim Dividends Management For For 3 Reelect R. V. Rao as Director Management For Against 4 Reelect C. Vamsheedhar as Director Management For Against 5 Reelect C. M. Chand as Director Management For Against 6 Approve P. R. Reddy & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Adopt New Articles of Association Management For For LARSEN & TOUBRO LTD Meeting Date:SEP 09, 2015 Record Date:SEP 02, 2015 Meeting Type:ANNUAL Ticker:500510 Security ID:B0166K8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Elect S. Sarker as Director Management For For 4 Approve Vacancy on the Board Resulting from the Retirement of M.V. Kotwal Management For For 5 Elect S.N. Roy as Director Management For For 6 Elect R.S. Raman as Director Management For For 7 Elect A.K. Gupta as Independent Director Management For For 8 Elect B.N. Vakil as Independent Director Management For For 9 Elect Thomas Mathew T. as Independent Director Management For For 10 Elect A. Shankar as Independent Director Management For For 11 Elect S. Sarma as Director Management For For 12 Approve Commission Remuneration for Non-Executive Directors Management For For 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 14 Authorize Issuance of Debentures Management For For 15 Approve Sharp & Tannan as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 16 Approve Deloitte Haskins & Sells LLP as Statutory Auditors and Authorize Board to Fix Their Remuneration Management For For 17 Approve Remuneration of Cost Auditors for Year 2014-2015 Management For For 18 Approve Remuneration of Cost Auditors for Year 2015-2016 Management For For LUPIN LTD. Meeting Date:JUL 23, 2015 Record Date:JUL 17, 2015 Meeting Type:ANNUAL Ticker:500257 Security ID:6143761 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Standalone Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Dividend Payment Management For For 4 Elect V. Gupta as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Appointment and Remuneration of D.B. Gupta as Executive Chairman Management For For 7 Approve Appointment and Remuneration of K.K. Sharma as Vice Chairman Management For Against 8 Approve Appointment and Remuneration of M.D. Gupta as Executive Director Management For For 9 Elect V. Kelkar as Independent Director Management For For 10 Elect R.A. Shah as Independent Director Management For For 11 Elect R. Zahn as Independent Director Management For For 12 Elect K.U. Mada as Independent Director Management For For 13 Elect D. C. Choksi as Independent Director Management For For 14 Approve Commission Remuneration for Non-Executive Directors Management For For 15 Approve Remuneration of Cost Auditors Management For For 16 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 17 Increase Authorized Share Capital and Amend Memorandum of Association to Reflect Changes in Capital Management For For MAHINDRA & MAHINDRA FINANCIAL SERVICES LIMITED Meeting Date:JUL 24, 2015 Record Date:JUL 17, 2015 Meeting Type:ANNUAL Ticker:532720 Security ID:B8F8822 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Approve Vacancy on the Board Resulting from the Retirement of U.Y. Phadke Management For For 4 Approve B. K. Khare & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect V.S. Parthasarathy as Director Management For For 6 Adopt New Articles of Association Management For For 7 Approve Commission Remuneration for Non-Executive Directors Management For For MAHINDRA & MAHINDRA FINANCIAL SERVICES LIMITED Meeting Date:JUN 16, 2016 Record Date:MAY 10, 2016 Meeting Type:SPECIAL Ticker:M&MFIN Security ID:B8F8822 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Borrowing Powers Management For For 2 Authorize Issuance of Non-Convertible Debentures Including Subordinated Debentures on Private Placement Management For For 3 Approve Reappointment and Remuneration of Ramesh Iyer as Vice-Chairman & Managing Director Management For For 4 Elect V. Ravi as Director Management For For 5 Approve Reappointment and Remuneration of V. Ravi as Executive Director & CFO Management For For 6 Elect Anish Shah as Director Management For For MAHINDRA & MAHINDRA LTD. Meeting Date:AUG 07, 2015 Record Date:JUL 31, 2015 Meeting Type:ANNUAL Ticker:500520 Security ID:6100186 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect A.G. Mahindra as Director Management For For 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Authorize Issuance of Non-Convertible Debentures Management For For 7 Approve Pledging of Assets for Debt Management For For 8 Adopt New Articles of Association Management For For 9 Approve Commission Remuneration for Non-Executive Directors Management For For MARICO LIMITED Meeting Date:AUG 05, 2015 Record Date:JUL 29, 2015 Meeting Type:ANNUAL Ticker:531642 Security ID:B1S34K5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend Management For For 3 Elect H. Mariwala as Director Management For For 4 Approve Price Waterhouse as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Adopt New Articles of Association Management For For 7 Approve Commission Remuneration for Non-Executive Directors Management For For 8 Approve Marico Employee Stock Appreciation Rights Plan, 2011 (STAR Plan) Management For Against 9 Approve STAR Plan for the Benefit of Employees of the Subsidiary/Associate Company of the Company Management For Against 10 Authorize Employee Welfare Trust for Secondary Acquisition for Implementation of STAR Plan Management For Against 11 Approve for the Provision of Money to the Employee Welfare Trust for Purchase of the Share of the Company for Implementation of STAR Plan Management For Against MOTILAL OSWAL FINANCIAL SERVICES LTD. Meeting Date:AUG 08, 2015 Record Date:AUG 01, 2015 Meeting Type:ANNUAL Ticker:532892 Security ID:B233M14 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Approve Final Dividend Management For For 3 Elect M. Oswal as Director Management For For 4 Approve Haribhakti & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Issuance of Non-Convertible Debentures Management For For 6 Approve Sale, Lease, or Disposal by Motilal Oswal Securities Limited, a Material Subsidiary, of its Assets Management For For NESTLE INDIA LTD. Meeting Date:SEP 17, 2015 Record Date:AUG 07, 2015 Meeting Type:SPECIAL Ticker:500790 Security ID:6128605 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect S. Narayanan as Director and Approve Appointment and Remuneration of S. Narayanan as Managing Director Management For For NESTLE INDIA LTD. Meeting Date:MAY 12, 2016 Record Date:MAY 05, 2016 Meeting Type:ANNUAL Ticker:500790 Security ID:6128605 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividends and Declare Final Dividend Management For For 3 Reelect Shobinder Duggal as Director Management For For 4 Approve A.F. Ferguson & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Board to Fix Remuneration of Cost Auditors Management For For 6 Elect Rakesh Mohan as Independent Director Management For For NIRVIKARA PAPER MILLS LTD. Meeting Date:AUG 24, 2015 Record Date:AUG 17, 2015 Meeting Type:ANNUAL Ticker:539251 Security ID:BWFGTF4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Elect S. Jhanwar as Director Management For Against 3 Approve Jayantilal Thakkar & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Elect S.N. Chaturvedi as Independent Director Management For For 5 Elect H.N. Motiwalla as Independent Director Management For For 6 Elect R.K. Garodia as Independent Director Management For For 7 Elect M.S. Shah as Independent Director Management For For 8 Approve Remuneration of Cost Auditors Management For For 9 Approve Acceptance of Deposits from Members and Public Management For Against PETRONET LNG LTD. Meeting Date:SEP 24, 2015 Record Date:SEP 17, 2015 Meeting Type:ANNUAL Ticker:532522 Security ID:B00KT68 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect S. Varadarajan as Director Management For Against 4 Reelect D. K. Sarraf as Director Management For Against 5 Reelect P. Olivier as Director Management For Against 6 Approve T. R. Chadha & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Elect D. Sen as Director Management For Against 8 Elect S. K. Gupta as Independent Director Management For For 9 Elect A. Chakraborty as Director Management For Against 10 Elect J. K. Shukla as Independent Director Management For For 11 Elect K. D. Tripathi as Director Management For Against 12 Approve Remuneration of Cost Auditors Management For For 13 Approve Appointment and Remuneration of P. Singh as Managing Director and CEO Management For Against 14 Approve Related Party Transactions Management For For 15 Authorize Issuance of Secured/Unsecured Non-Convertible Debentures Management For For 16 Approve Increase in Limit on Foreign Shareholdings Management For For PETRONET LNG LTD. Meeting Date:FEB 11, 2016 Record Date:JAN 01, 2016 Meeting Type:SPECIAL Ticker:532522 Security ID:B00KT68 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Memorandum of Association Re: Corporate Purpose Management For For PFIZER LTD. Meeting Date:JUL 13, 2015 Record Date:JUL 06, 2015 Meeting Type:ANNUAL Ticker:500680 Security ID:6124960 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect S. Sridhar as Director Management For For 4 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect S.S. Lalbhai as Independent Director Management For For 6 Elect L. Nadkarni as Director Management For Against 7 Approve Appointment and Remuneration of L. Nadkarni as Executive Director Management For For 8 Approve Remuneration of Cost Auditors Management For For 9 Adopt New Articles of Association Management For For PIDILITE INDUSTRIES LIMITED Meeting Date:SEP 01, 2015 Record Date:AUG 25, 2015 Meeting Type:ANNUAL Ticker:500331 Security ID:B0JJV59 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Management For For 3 Elect N K Parekh as Director Management For For 4 Elect A N Parekh as Director Management For For 5 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Appointment and Remuneration of B. Puri as Managing Director Management For For 7 Approve Appointment and Remuneration of A N Parekh as Executive Director Management For Against 8 Elect S. Patnaik as Director Management For For 9 Approve Appointment and Remuneration of S. Patnaik as Executive Director Management For For 10 Elect S. Aga as Independent Director Management For For 11 Approve Remuneration of Cost Auditors Management For For 12 Approve Terms of Appointment and Remuneration of J L Shah, Director (Factories Operations) Management For For RALLIS INDIA LTD. Meeting Date:JUN 24, 2016 Record Date:JUN 17, 2016 Meeting Type:ANNUAL Ticker:500355 Security ID:B60CMV2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Dividend Payment Management For For 4 Reelect R. Mukundan as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For Against 6 Elect Bhaskar Bhat as Director Management For For 7 Approve Remuneration of Cost Auditors Management For For RAMCO CEMENTS LTD. Meeting Date:AUG 06, 2015 Record Date:JUL 30, 2015 Meeting Type:ANNUAL Ticker:500260 Security ID:INE331A01037 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect P.R.V. Raja as Director Management For For 4 Approve M.S.Jagannathan & N.Krishnaswami as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect C. Venkataraman as Director Management For For 6 Approve Remuneration of Cost Auditors Management For For 7 Approve Pledging of Assets for Debt Management For Against 8 Authorize Issuance of Non-Convertible Debentures Management For For RAMCO CEMENTS LTD. Meeting Date:MAR 24, 2016 Record Date:FEB 19, 2016 Meeting Type:SPECIAL Ticker:500260 Security ID:INE331A01037 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Issuance of Secured Redeemable Non-Convertible Debentures Management For For SHREE CEMENT LTD. Meeting Date:NOV 14, 2015 Record Date:NOV 07, 2015 Meeting Type:ANNUAL Ticker:500387 Security ID:6100357 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Payment of Interim Dividend Management For For 3 Approve Final Dividend Management For For 4 Reelect H. M. Bangur as Director Management For For 5 Approve B. R. Maheswari & Company as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect S. K. Shelgikar as Independent Director Management For For 7 Authorize Remuneration of Cost Auditors Management For For 8 Authorize Issuance of Non-Convertible Debentures Management For For STATE BANK OF INDIA Meeting Date:JUL 02, 2015 Record Date: Meeting Type:ANNUAL Ticker:500112 Security ID:BSQCB24 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For Against STATE BANK OF INDIA Meeting Date:SEP 24, 2015 Record Date: Meeting Type:SPECIAL Ticker:500112 Security ID:BSQCB24 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares to Government of India Management For For STATE BANK OF INDIA Meeting Date:FEB 26, 2016 Record Date: Meeting Type:SPECIAL Ticker:500112 Security ID:BSQCB24 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For STATE BANK OF INDIA Meeting Date:JUN 30, 2016 Record Date: Meeting Type:ANNUAL Ticker:SBIN Security ID:BSQCB24 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For SUN PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:OCT 31, 2015 Record Date:OCT 24, 2015 Meeting Type:ANNUAL Ticker:524715 Security ID:6582483 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect S. Valia as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Increase in the Remuneration of Cost Auditors for the Financial Year 2014-15 Management For For 6 Approve Remuneration of Cost Auditors for the Financial Year 2015-16 Management For For 7 Amend Articles of Association Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For SUN PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:NOV 04, 2015 Record Date:SEP 18, 2015 Meeting Type:SPECIAL Ticker:524715 Security ID:6582483 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Loans, Investments, Guarantees, and/or Securities to Other Body Corporate Management For Against TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 17, 2016 Record Date:JUN 10, 2016 Meeting Type:ANNUAL Ticker:532540 Security ID:B01NPJ1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend and Declare Final Dividend Management For For 3 Reelect Ishaat Hussain as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Appoint Branch Auditors and Authorize Board to Fix Their Remuneration Management For For TATA MOTORS LTD. Meeting Date:AUG 13, 2015 Record Date:AUG 06, 2015 Meeting Type:ANNUAL Ticker:500570 Security ID:B60NRB0 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect S. Borwankar as Director Management For For 3 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Remuneration of Cost Auditors Management For For 5 Authorize Issuance of Non-Convertible Debentures Management For For TATA MOTORS LTD. Meeting Date:AUG 13, 2015 Record Date:AUG 06, 2015 Meeting Type:ANNUAL Ticker:500570 Security ID:B611LV1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect S. Borwankar as Director Management For For 3 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Remuneration of Cost Auditors Management For For 5 Authorize Issuance of Non-Convertible Debentures Management For For TATA STEEL LTD. Meeting Date:AUG 12, 2015 Record Date:AUG 05, 2015 Meeting Type:ANNUAL Ticker:500470 Security ID:6101156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect K.U. Koehler as Director Management For For 4 Elect D. K. Mehrotra as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect A. Robb as Independent Director Management For For 7 Approve Revision of Remuneration of T. V. Narendran, Managing Director Management For Against 8 Approve Revision of Remuneration of K. Chatterjee, Executive Director Management For Against 9 Approve Commission Remuneration for Non-Executive Directors Management For For 10 Approve Remuneration of Cost Auditors Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For TECH MAHINDRA LTD. Meeting Date:JUL 28, 2015 Record Date:JUL 21, 2015 Meeting Type:ANNUAL Ticker:532755 Security ID:BWFGD63 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Dividend Payment Management For For 4 Approve Vacancy on the Board Resulting from the Retirement of B.N. Doshi Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For THE INDIAN HOTELS CO., LTD. Meeting Date:AUG 10, 2015 Record Date:AUG 03, 2015 Meeting Type:ANNUAL Ticker:500850 Security ID:B1FRT61 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Accept Consolidated Financial Statements and Statutory Reports Management For For 2 Elect S. Mistry as Director Management For Against 3 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Elect V. P. Rishi as Independent Director Management For For 5 Elect G. Banerjee as Independent Director Management For For 6 Approve Pledging of Assets for Debt Management For For THE INDIAN HOTELS CO., LTD. Meeting Date:JAN 14, 2016 Record Date:JAN 07, 2016 Meeting Type:SPECIAL Ticker:500850 Security ID:B1FRT61 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Loans to Lands End Properties Private Limited Management For For 2 Approve Corporate Guarantee or Letter of Comfort for the Obligations of Skydeck Properties and Developers Limited Management For For 3 Approve Creation of Security Over the Shares of ELEL Hotels and Investment Limited For Securing the Obligations of Skydeck Properties and Developers Private Limited Management For For THE INDIAN HOTELS CO., LTD. Meeting Date:APR 27, 2016 Record Date:MAR 22, 2016 Meeting Type:SPECIAL Ticker:500850 Security ID:B1FRT61 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For THE INDIAN HOTELS CO., LTD. Meeting Date:MAY 04, 2016 Record Date:APR 27, 2016 Meeting Type:SPECIAL Ticker:500850 Security ID:B1FRT61 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction of the Securities Premium Account Management For For THE INDIAN HOTELS CO., LTD. Meeting Date:MAY 04, 2016 Record Date:APR 27, 2016 Meeting Type:COURT Ticker:500850 Security ID:B1FRT61 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For THE INDIAN HOTELS CO., LTD. Meeting Date:MAY 04, 2016 Record Date:APR 27, 2016 Meeting Type:COURT Ticker:500850 Security ID:B1FRT61 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For THE INDIAN HOTELS CO., LTD. Meeting Date:MAY 04, 2016 Record Date:APR 27, 2016 Meeting Type:SPECIAL Ticker:500850 Security ID:B1FRT61 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction of Securities Premium Account Management For For TITAN COMPANY LIMITED Meeting Date:JUL 31, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:500114 Security ID:6139340 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect N.N. Tata as Director Management For Against 4 Elect T.K. Arun as Director Management For For 5 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Remuneration of Cost Auditors Management For For 8 Approve Commission Remuneration for Non-Executive Directors Management For For 9 Elect H. Bhat as Director Management For For TORRENT PHARMACEUTICALS LTD Meeting Date:JUL 27, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:500420 Security ID:B0XPSB8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend and Approve Final Dividend Management For For 3 Elect M. Bhatt as Director Management For Against 4 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For 6 Approve Appointment and Remuneration of C. Dutt as Executive Director Management For For 7 Elect R. Challu as Independent Director Management For For 8 Approve Commission Remuneration for Non-Executive Directors Management For For 9 Adopt New Articles of Association Management For For TVS MOTOR COMPANY LTD Meeting Date:JUL 29, 2015 Record Date:JUL 22, 2015 Meeting Type:ANNUAL Ticker:532343 Security ID:Y9014B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect S. Venu as Director Management For For 3 Approve V Sankar Aiyar & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Remuneration of Cost Auditors Management For For 5 Approve Reappointment and Remuneration of V. Srinivasan as Chairman & Managing Director Management For Against 6 Approve Appointment and Remuneration of S. Venu as Joint Managing Director Management For For 7 Elect L. Venu as Director Management For For ULTRATECH CEMENT LTD. Meeting Date:AUG 28, 2015 Record Date:AUG 21, 2015 Meeting Type:ANNUAL Ticker:532538 Security ID:B01GZF6 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect K. M. Birla as Director Management For For 4 Approve BSR & Co. LLP as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve G. P. Kapadia & Co. as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Remuneration of Cost Auditors Management For For 7 Elect S. Kripalu as Independent Director Management For For 8 Elect R. Ramnath as Independent Director Management For For 9 Approve Redesignation of O. P. Puranmalka as Managing Director Management For For 10 Approve Appointment and Remuneration of O. P. Puranmalka as Managing Director Management For For 11 Elect D. Gaur as Director Management For For 12 Approve Appointment and Remuneration of D. Gaur as Executive Director Management For For 13 Authorize Issuance of Non-convertible Redeemable Debentures Management For For VOLTAS LTD. Meeting Date:AUG 03, 2015 Record Date:JUL 27, 2015 Meeting Type:ANNUAL Ticker:500575 Security ID:B1FCQX2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Accept Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Dividend Payment Management For For 4 Elect V. Deshpande as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect A. Bansal as Independent Director Management For For 7 Approve Appointment and Remuneration of S. Johri as Managing Director Management For Against 8 Approve Commission Remuneration for Non-Executive Directors Management For For 9 Approve Remuneration of Cost Auditors Management For For YES BANK LIMITED Meeting Date:JUN 04, 2016 Record Date:APR 29, 2016 Meeting Type:SPECIAL Ticker:532648 Security ID:B06LL92 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Share Capital and Amend Memorandum of Association Management For For 2 Amend Main Objects and Other Clauses of the Memorandum of Association Management For For 3 Amend Articles of Association Management For For YES BANK LIMITED Meeting Date:JUN 07, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:532648 Security ID:B06LL92 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Reelect M. R. Srinivasan as Director Management For For 4 Approve B.S.R. & Co. LLP. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Ajai Kumar as Director Management For For 6 Elect Ashok Chawla as Independent Director Management For For 7 Approve Revision of Remuneration of Radha Singh, Non-Executive Chairperson Management For For 8 Approve Commission Remuneration for Non-Executive Directors Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 10 Authorize Issuance of Non-Convertible Debentures Management For For Franklin World Perspectives Fund Votes by the fund prior to the liquidated effective February 24, 2016 AL NOOR HOSPITALS GROUP PLC Meeting Date:AUG 24, 2015 Record Date:AUG 22, 2015 Meeting Type:SPECIAL Ticker:ANH Security ID:G021A5106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Lease Agreements and the Agreement to Build and Lease Between the Company and Al Saqr Property Management LLC Management For For AL NOOR HOSPITALS GROUP PLC Meeting Date:DEC 15, 2015 Record Date:DEC 11, 2015 Meeting Type:SPECIAL Ticker:ANH Security ID:G021A5106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Combination of Al Noor Hospitals Group plc with Mediclinic International Limited Management For For 2 Authorise Issue of Shares in Connection with Acquisition Management For For 3 Authorise Issue of Equity with Pre-emptive Rights Management For For 4 Approve Waiver on Tender-Bid Requirement Management For For 5 Approve Retention Bonus Payment to Ronald Lavater Management For Against 6 Approve Resignation of KPMG LLP and Appoint PricewaterhouseCoopers LLP as Auditors Management For For 7 Approve New Remuneration Policy Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Pursuant to the Capital Raising Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Approve Matters Relating to the Allotment of Class A Shares to a Nominee on Behalf of the Al Noor Shareholders Management For For 11 Approve Cancellation of Class A Shares Management For For 12 Approve Cancellation of the Share Premium Account Management For For 13 Approve Cancellation of Existing Shares Tendered and Accepted for Cancellation Under the Tender Offer; and Matters Relating to the Reduction of the Existing Share Premium Account Management For For 14 Approve Change of Company Name to Mediclinic International plc Management For For 15 Adopt New Articles of Association Management For For ALIBABA GROUP HOLDING LTD. Meeting Date:OCT 08, 2015 Record Date:AUG 13, 2015 Meeting Type:ANNUAL Ticker:BABA Security ID:01609W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Joseph C. Tsai as Director Management For Against 1.2 Elect Jonathan Zhaoxi Lu as Director Management For Against 1.3 Elect J. Michael Evans as Director Management For Against 1.4 Elect Borje E. Ekholm as Director Management For For 1.5 Elect Wan Ling Martello as Director Management For For 2 Approve PricewaterhouseCoopers as Independent Auditors Management For For ALIMENTATION COUCHE-TARD INC. Meeting Date:SEP 22, 2015 Record Date:JUL 27, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ATD.B Security ID:01626P403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain Bouchard Management For For 1.2 Elect Director Nathalie Bourque Management For For 1.3 Elect Director Jacques D'Amours Management For For 1.4 Elect Director Jean Elie Management For For 1.5 Elect Director Richard Fortin Management For For 1.6 Elect Director Brian Hannasch Management For For 1.7 Elect Director Melanie Kau Management For For 1.8 Elect Director Monique F. Leroux Management For For 1.9 Elect Director Real Plourde Management For For 1.10 Elect Director Daniel Rabinowicz Management For For 1.11 Elect Director Jean Turmel Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Articles Management For For 4 SP 1: Advisory Vote to Ratify The Five Highest Paid Executive Officers' Compensation Shareholder Against For 5 SP 2: Acquire a Number of Directors with Expertise in the Areas of Social Responsibility and Environmental Matters Shareholder Against Against 6 SP 3: Adopt Policy in Attaining a Minimum of 40% of Representatives of Both Sexes Shareholder Against Against 7 I/we Own, or Have Control Over, Class A Multiple Voting Shares of The Corporation. For Yes, Abstain No, Against Will Be Treated As Not Marked Management None Abstain APPLE INC. Meeting Date:FEB 26, 2016 Record Date:DEC 28, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Bell Management For For 1.2 Elect Director Tim Cook Management For For 1.3 Elect Director Al Gore Management For For 1.4 Elect Director Bob Iger Management For For 1.5 Elect Director Andrea Jung Management For For 1.6 Elect Director Art Levinson Management For For 1.7 Elect Director Ron Sugar Management For For 1.8 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Create Feasibility Plan for Net-Zero GHG Emissions, Including for Major Suppliers Shareholder Against Against 6 Adopt Policy to Increase Diversity of Senior Management and Board of Directors Shareholder Against Against 7 Report on Guidelines for Country Selection Shareholder Against Against 8 Adopt Proxy Access Right Shareholder Against Against ASHTEAD GROUP PLC Meeting Date:SEP 02, 2015 Record Date:AUG 28, 2015 Meeting Type:ANNUAL Ticker:AHT Security ID:G05320109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Final Dividend Management For For 4 Re-elect Chris Cole as Director Management For For 5 Re-elect Geoff Drabble as Director Management For For 6 Re-elect Brendan Horgan as Director Management For For 7 Re-elect Sat Dhaiwal as Director Management For For 8 Re-elect Suzanne Wood as Director Management For For 9 Re-elect Michael Burrow as Director Management For For 10 Re-elect Bruce Edwards as Director Management For For 11 Re-elect Ian Sutcliffe as Director Management For For 12 Re-elect Wayne Edmunds as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Adopt New Articles of Association Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For AVON RUBBER PLC Meeting Date:JAN 26, 2016 Record Date:JAN 22, 2016 Meeting Type:ANNUAL Ticker:AVON Security ID:G06860103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For Against 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect David Evans as Director Management For For 6 Elect Pim Vervaat as Director Management For For 7 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 8 Authorise Board to Fix Remuneration of Auditors Management For For 9 Amend 2010 Performance Share Plan Management For For 10 Approve 2hare Option Plan Management For For 11 Approve 2tock Option Plan Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BHP BILLITON LIMITED Meeting Date:NOV 19, 2015 Record Date:NOV 17, 2015 Meeting Type:ANNUAL Ticker:BHP Security ID:Q1498M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as Auditors of the Company Management For For 3 Authorize Board to Fix Remuneration of the Auditors Management For For 4 Approve the Authority to Issue Shares in BHP Billiton Plc Management For For 5 Approve the Authority to Issue Shares in BHP Billiton Plc for Cash Management For For 6 Approve the Repurchase of 211.21 Million Shares in BHP Billiton Plc Management For For 7 Approve the Directors' Annual Report on Remuneration Management For For 8 Approve the Remuneration Report Management For For 9 Approve the Grant of Awards to Andrew Mackenzie, Executive Director of the Company Management For For 10 Approve the Amendments to the BHP Billiton Limited Constitution for the DLC Dividend Share Management For For 11 Approve the Amendments to the BHP Billiton Plc Articles of Association for the DLC Dividend Share Management For For 12 Approve the Amendments to the DLC Structure Sharing Agreement Dividend for the DLC Dividend Share Management For For 13 Approve the Amendments to the BHP Billiton Limited Constitution for Simultaneous General Meetings Management For For 14 Approve the Amendments to the BHP Billiton Plc Articles of Association for Simultaneous General Meetings Management For For 15 Elect Anita Frew as Director Management For For 16 Elect Malcolm Brinded as Director Management For For 17 Elect Malcolm Broomhead as Director Management For For 18 Elect Pat Davies as Director Management For For 19 Elect Carolyn Hewson as Director Management For For 20 Elect Andrew Mackenzie as Director Management For For 21 Elect Lindsay Maxsted as Director Management For For 22 Elect Wayne Murdy as Director Management For For 23 Elect John Schubert as Director Management For For 24 Elect Shriti Vadera as Director Management For For 25 Elect Jac Nasser as Director Management For For BHP BILLITON PLC Meeting Date:OCT 22, 2015 Record Date:OCT 20, 2015 Meeting Type:ANNUAL Ticker:BLT Security ID:G10877101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint KPMG LLP as Auditors Management For For 3 Authorise the Risk and Audit Committee to Fix Remuneration of Auditors Management For For 4 Authorise Issue of Equity with Pre-emptive Rights Management For For 5 Authorise Issue of Equity without Pre-emptive Rights Management For For 6 Authorise Market Purchase of Ordinary Shares Management For For 7 Approve Remuneration Report for UK Law Purposes Management For For 8 Approve Remuneration Report for Australian Law Purposes Management For For 9 Approve Grant of Awards under the Group's Short and Long Term Incentive Plans to Andrew Mackenzie Management For For 10 Amend BHP Billiton Limited Constitution Re: DLC Dividend Share Management For For 11 Amend Articles of Association Re: DLC Dividend Share Management For For 12 Amend DLC Structure Sharing Agreement Re: DLC Dividend Share Management For For 13 Amend BHP Billiton Limited Constitution Re: Simultaneous General Meetings Management For For 14 Amend Articles of Association Re: Simultaneous General Meetings Management For For 15 Elect Anita Frew as Director Management For For 16 Re-elect Malcolm Brinded as Director Management For For 17 Re-elect Malcolm Broomhead as Director Management For For 18 Re-elect Pat Davies as Director Management For For 19 Re-elect Carolyn Hewson as Director Management For For 20 Re-elect Andrew Mackenzie as Director Management For For 21 Re-elect Lindsay Maxsted as Director Management For For 22 Re-elect Wayne Murdy as Director Management For For 23 Re-elect John Schubert as Director Management For For 24 Re-elect Shriti Vadera as Director Management For For 25 Re-elect Jac Nasser as Director Management For For BRAMBLES LTD Meeting Date:NOV 12, 2015 Record Date:NOV 10, 2015 Meeting Type:ANNUAL Ticker:BXB Security ID:Q6634U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Scott Redvers Perkins as Director Management For For 4 Elect Sarah Carolyn Hailes Kay as Director Management For For CANELSON DRILLING INC. Meeting Date:AUG 10, 2015 Record Date:JUL 06, 2015 Meeting Type:SPECIAL Ticker:CDI Security ID:137508107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For CCR S.A. Meeting Date:JUL 21, 2015 Record Date: Meeting Type:SPECIAL Ticker:CCRO3 Security ID:P1413U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors Management For Against CERVED INFORMATION SOLUTIONS SPA Meeting Date:DEC 14, 2015 Record Date:DEC 03, 2015 Meeting Type:SPECIAL Ticker:CERV Security ID:T2R843108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Performance Share Plan 2019-2021 Management For Against 2 Elect Sabrina Delle Curti as Director Management For For 1 Amend Article 5 (Compensation Related) Management For For 2 Approve Performance Share Plan Financing Management For For 3 Approve Capital Increase without Preemptive Rights Management For For 4 Amend Articles (Board-Related) Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:SEP 21, 2015 Record Date:AUG 14, 2015 Meeting Type:SPECIAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Class A Shares in Connection with Acquisition Management For For 3 Issue Class B Shares in Connection with Acquisition Management For For 4 Approve Investment Agreement with Liberty Broadband Management For For 5 Amend Certificate of Incorporation Management For For 6 Amend Certificate of Incorporation to Permt Special Approval Requirements for Certain Business Combination Management For For 7 Amend Certificate of Incorporation to Set Size and Composition Requirements Management For For 8 Amend Certificate of Incorporation Management For For 9 Amend Certificate of Incorporation to Provide Certain Vote Restrictions on Liberty Broadband Management For For 10 Advisory Vote on Golden Parachutes Management For For CHEIL INDUSTRIES INC. Meeting Date:JUL 17, 2015 Record Date:JUN 11, 2015 Meeting Type:SPECIAL Ticker:028260 Security ID:Y7T71K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement with Samsung C&T Corp. Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 3 Elect Kwon Jae-Chul as Member of Audit Committee Management For For CHINA MERCHANTS BANK CO LTD Meeting Date:SEP 25, 2015 Record Date:AUG 25, 2015 Meeting Type:SPECIAL Ticker:600036 Security ID:Y14896115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhang Feng as Director Management For For 2 Approve 2015 First Phase Employee Stock Ownership Scheme (Revised Version) and Its Summary Management For Against 3 Approve Revision of the Connected Issue Relating to the Private Placement of A Shares Management For Against 4 Elect Zhu Liwei, Eric as Director Shareholder None For 5 Elect Fu Junyuan as Supervisor Shareholder None For CHINA MERCHANTS BANK CO LTD Meeting Date:SEP 25, 2015 Record Date:AUG 25, 2015 Meeting Type:SPECIAL Ticker:600036 Security ID:Y14896115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 First Phase Employee Stock Ownership Scheme (Revised Version) and Its Summary Management For Against CLINIGEN GROUP PLC Meeting Date:OCT 27, 2015 Record Date:OCT 23, 2015 Meeting Type:ANNUAL Ticker:CLIN Security ID:G2R22L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Martin Abell as Director Management For For 4 Re-elect Peter Allen as Director Management For For 5 Re-elect Peter George as Director Management For For 6 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 7 Authorise Board to Fix Remuneration of Auditors Management For For 8 Authorise EU Political Donations and Expenditure Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For For 11 Approve Increase in the Annual Limit of Directors' Fees Management For For CLIPPER LOGISTICS PLC Meeting Date:SEP 28, 2015 Record Date:SEP 24, 2015 Meeting Type:ANNUAL Ticker:CLG Security ID:G2203Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint Ernst & Young LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Re-elect David Hodkin as Director Management For For 7 Re-elect Steve Parkin as Director Management For For 8 Re-elect Tony Mannix as Director Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise the Company to Use Electronic Communications Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Approve Rule 9 Panel Waiver Relating to Purchase of Shares Management For For 15 Approve Rule 9 Panel Waiver Relating to Sharesave and Performance Share Plan Awards Management For For COCA-COLA WEST CO LTD Meeting Date:MAR 23, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:2579 Security ID:J0814U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 21 Management For For 2 Amend Articles to Abolish Board Structure with Statutory Auditors - Adopt Board Structure with Audit Committee - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Increase Maximum Board Size - Indemnify Directors Management For For 3.1 Elect Director Yoshimatsu, Tamio Management For Against 3.2 Elect Director Shibata, Nobuo Management For For 3.3 Elect Director Takemori, Hideharu Management For For 3.4 Elect Director Fukami, Toshio Management For For 3.5 Elect Director Okamoto, Shigeki Management For For 3.6 Elect Director Fujiwara, Yoshiki Management For For 3.7 Elect Director Koga, Yasunori Management For For 3.8 Elect Director Hombo, Shunichiro Management For For 3.9 Elect Director Miura, Zenji Management For For 3.10 Elect Director Vikas Tiku Management For For 4.1 Elect Director and Audit Committee Member Miyaki, Hiroyoshi Management For For 4.2 Elect Director and Audit Committee Member Taguchi, Tadanori Management For For 4.3 Elect Director and Audit Committee Member Ichiki, Gotaro Management For For 4.4 Elect Director and Audit Committee Member Isoyama, Seiji Management For Against 4.5 Elect Director and Audit Committee Member Ogami, Tomoko Management For For 5 Approve Aggregate Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 6 Approve Aggregate Compensation Ceiling for Directors Who Are Audit Committee Members Management For For COMMONWEALTH BANK OF AUSTRALIA Meeting Date:NOV 17, 2015 Record Date:NOV 15, 2015 Meeting Type:ANNUAL Ticker:CBA Security ID:Q26915100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect David Turner as Director Management For For 2b Elect Harrison Young as Director Management For For 2c Elect Wendy Stops as Director Management For For 3 Approve the Remuneration Report Management For For 4a Approve the Issuance of Securities to Ian Narev, Chief Executive Officer and Managing Director of the Company Management For For 4b Approve the Issuance of Reward Rights to Ian Narev, Chief Executive Officer and Managing Director of the Company Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management None For COMPASS GROUP PLC Meeting Date:FEB 04, 2016 Record Date:FEB 02, 2016 Meeting Type:ANNUAL Ticker:CPG Security ID:G23296190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Nelson Silva as Director Management For For 5 Elect Johnny Thomson as Director Management For For 6 Elect Ireena Vittal as Director Management For For 7 Re-elect Dominic Blakemore as Director Management For For 8 Re-elect Richard Cousins as Director Management For For 9 Re-elect Gary Green as Director Management For For 10 Re-elect Carol Arrowsmith as Director Management For For 11 Re-elect John Bason as Director Management For For 12 Re-elect Susan Murray as Director Management For For 13 Re-elect Don Robert as Director Management For For 14 Re-elect Paul Walsh as Director Management For For 15 Reappoint KPMG LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with 14 Working Days' Notice Management For For CONSTELLATION BRANDS, INC. Meeting Date:JUL 22, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:STZ Security ID:21036P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry Fowden Management For For 1.2 Elect Director Barry A. Fromberg Management For For 1.3 Elect Director Robert L. Hanson Management For For 1.4 Elect Director Ernesto M. Hernandez Management For For 1.5 Elect Director James A. Locke, III Management For Withhold 1.6 Elect Director Richard Sands Management For For 1.7 Elect Director Robert Sands Management For For 1.8 Elect Director Judy A. Schmeling Management For For 1.9 Elect Director Keith E. Wandell Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CSL LTD. Meeting Date:OCT 15, 2015 Record Date:OCT 13, 2015 Meeting Type:ANNUAL Ticker:CSL Security ID:Q3018U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect David Anstice as Director Management For For 2b Elect Maurice Renshaw as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Performance Options and Performance Rights to Paul Perreault Managing Director and Chief Executive Officer of the Company Management For For 5 Approve the Renewal of the Proportional Takeover Provisions Management For For CTRIP.COM INTERNATIONAL LTD. Meeting Date:DEC 21, 2015 Record Date:NOV 16, 2015 Meeting Type:ANNUAL Ticker:CTRP Security ID:22943F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For DIXONS CARPHONE PLC Meeting Date:SEP 10, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:DC. Security ID:G2903R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Elect Katie Bickerstaffe as Director Management For For 6 Elect Andrea Gisle Joosen as Director Management For For 7 Elect Tim How as Director Management For For 8 Elect Sebastian James as Director Management For For 9 Elect Jock Lennox as Director Management For For 10 Elect Humphrey Singer as Director Management For For 11 Elect Graham Stapleton as Director Management For For 12 Re-elect Sir Charles Dunstone as Director Management For For 13 Re-elect John Gildersleeve as Director Management For Against 14 Re-elect Andrew Harrison as Director Management For For 15 Re-elect Baroness Morgan of Huyton as Director Management For For 16 Re-elect Gerry Murphy as Director Management For Against 17 Re-elect Roger Taylor as Director Management For Against 18 Reappoint Deloitte LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For EASTERN COMPANY SAE Meeting Date:SEP 15, 2015 Record Date: Meeting Type:ANNUAL Ticker:EAST Security ID:M2932V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Appointment of the Board's Chairman Management For Did Not Vote 2 Elect Director Management For Did Not Vote EASTERN COMPANY SAE Meeting Date:NOV 29, 2015 Record Date: Meeting Type:ANNUAL Ticker:EAST Security ID:M2932V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations Management For Did Not Vote 2 Approve Auditors' Report on Company Financial Statements Management For Did Not Vote 3 Accept Financial Statements and Statutory Reports Management For Did Not Vote 4 Approve Discharge of Chairman and Directors Management For Did Not Vote 5 Approve Compensation for Employees Re: Periodic Raise Management For Did Not Vote 6 Approve Decision by General Assembly Chairman to Form a Board of Directors Management For Did Not Vote 7.1 Elect Hussein Saad Zaghloul as Director Representing the Private Sector Management For Did Not Vote 7.2 Elect Mohammed Jamal Muharram Mahmoud as Director Representing the Private Sector Management For Did Not Vote 7.3 Elect Wajdi Kolta Michael as Director Representing the Private Sector Management For Did Not Vote 8 Approve Standard Accounting Transfer Management For Did Not Vote ELECTRONIC ARTS INC. Meeting Date:AUG 14, 2015 Record Date:JUN 22, 2015 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leonard S. Coleman Management For For 1b Elect Director Jay C. Hoag Management For For 1c Elect Director Jeffrey T. Huber Management For For 1d Elect Director Vivek Paul Management For For 1e Elect Director Lawrence F. Probst, III Management For For 1f Elect Director Richard A. Simonson Management For For 1g Elect Director Luis A. Ubinas Management For For 1h Elect Director Denise F. Warren Management For For 1i Elect Director Andrew Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For EUTELSAT COMMUNICATIONS Meeting Date:NOV 05, 2015 Record Date:NOV 02, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ETL Security ID:F3692M128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Acknowledge Auditors' Special Report on Related-Party Transactions Mentionning the Absence of New Transactions Management For For 4 Approve Allocation of Income and Dividends of EUR 1.09 per Share Management For For 5 Approve Stock Dividend Program (Cash or New Shares) Management For For 6 Reelect John Birt as Director Management For For 7 Elect Jean d'Arthuys as Director Management For For 8 Elect Ana Garcia as Director Management For For 9 Renew Appointment of Ernst and Young et Autres as Auditor Management For For 10 Renew Appointment of Auditex as Alternate Auditor Management For For 11 Advisory Vote on Compensation of Michel de Rosen, Chairman and CEO Management For For 12 Advisory Vote on Compensation of Michel Azibert, Vice-CEO Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Capitalization of Reserves of Up to EUR 44 Million for Bonus Issue or Increase in Par Value Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 44 Million Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 22 Million Management For For 18 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 22 Million Management For For 19 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 20 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegations Submitted to Shareholder Vote under Items 16-18 Management For For 21 Authorize Capital Increase of Up to EUR 22 Million for Future Exchange Offers Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 23 Authorize Issuance of Equity upon Conversion of a Subsidiary's Equity-Linked Securities for Up to EUR 22 Million Management For For 24 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 25 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 26 Authorize Filing of Required Documents/Other Formalities Management For For FIBRIA CELULOSE SA Meeting Date:NOV 30, 2015 Record Date: Meeting Type:SPECIAL Ticker:FIBR3 Security ID:P3997N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends Management For For HYUNDAI GLOVIS CO. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A086280 Security ID:Y27294100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director, One Outside Director, and One Non-independent Non-executive Director Management For Against 3 Elect Ma Sang-gon as Member of Audit Committee Management For Against 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HYUNDAI MOBIS CO. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A012330 Security ID:Y3849A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Three Inside Directors and One Outside Director (Bundled) Management For For 4 Elect Lee Seung-ho as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HYUNDAI MOTOR CO. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005380 Security ID:Y38472109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and Two Outside Directors (Bundled) Management For For 3 Elect Nam Seong-il as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HYUNDAI WIA CORP. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A011210 Security ID:Y3869Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Son Il-geun as Inside Director Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMPERIAL TOBACCO GROUP PLC Meeting Date:FEB 03, 2016 Record Date:FEB 01, 2016 Meeting Type:ANNUAL Ticker:IMT Security ID:G4721W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alison Cooper as Director Management For For 5 Re-elect David Haines as Director Management For For 6 Re-elect Michael Herlihy as Director Management For For 7 Re-elect Matthew Phillips as Director Management For For 8 Re-elect Oliver Tant as Director Management For For 9 Re-elect Mark Williamson as Director Management For For 10 Re-elect Karen Witts as Director Management For For 11 Re-elect Malcolm Wyman as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Approve Change of Company Name to Imperial Brands plc Management For For 19 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For JAZEERA AIRWAYS Meeting Date:OCT 12, 2015 Record Date:OCT 11, 2015 Meeting Type:SPECIAL Ticker:JAZEERA Security ID:M6S45Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction in Share Capital Management For Did Not Vote 2 Approve Dividends Management For Did Not Vote 3 Amend Articles to Reflect Changes in Capital Management For Did Not Vote JAZZ PHARMACEUTICALS PLC Meeting Date:JUL 30, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Gray Management For For 1b Elect Director Kenneth W. O'Keefe Management For For 1c Elect Director Elmar Schnee Management For For 1d Elect Director Catherine A. Sohn Management For For 2 Approve KPMG, Dublin as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Share Repurchase Program Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KB INSURANCE CO. LTD. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A002550 Security ID:Y5277H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Inside Director and One Non-independent Non-executive Director (Bundled) Management For For 4 Elect Three Outside Directors (Bundled) Management For For 5 Elect Two Members of Audit Committee Management For For 6 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KEYENCE CORP. Meeting Date:SEP 11, 2015 Record Date:JUN 20, 2015 Meeting Type:ANNUAL Ticker:6861 Security ID:J32491102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 50 Management For Against 2 Appoint Alternate Statutory Auditor Takeda, Hidehiko Management For For L'OCCITANE INTERNATIONAL S.A. Meeting Date:SEP 30, 2015 Record Date:SEP 23, 2015 Meeting Type:ANNUAL Ticker:00973 Security ID:L6071D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividends Management For For 3 Approve Special Dividend Management For For 4.1 Elect Reinold Geiger as Director Management For For 4.2 Elect Andre Joseph Hoffmann as Director Management For For 4.3 Elect Karl Guenard as Director Management For For 4.4 Elect Martial Thierry Lopez as Director Management For For 5A Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against 6 Renew Appointment of PricewaterhouseCoopers as Statutory Auditor Management For For 7 Re-appoint of PricewaterhouseCoopers as External Auditor Management For For 8 Authorize Board to Fix Remuneration of Directors Management For For 9 Approve Discharge of Directors Management For For 10 Approve Discharge of Statutory Auditors Management For For 11 Authorize Board to Fix Auditors' Remuneration Management For For LOTTE CHEMICAL CORP. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A011170 Security ID:Y5336U100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For Against 3 Elect One Inside Director and Three Outside Directors (Bundled) Management For For 4 Elect Two Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For Against MAJOR DRILLING GROUP INTERNATIONAL INC. Meeting Date:SEP 11, 2015 Record Date:JUL 17, 2015 Meeting Type:ANNUAL Ticker:MDI Security ID:560909103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward J. Breiner Management For For 1.2 Elect Director Jean Desrosiers Management For For 1.3 Elect Director Fred J. Dyment Management For For 1.4 Elect Director David A. Fennell Management For For 1.5 Elect Director Denis Larocque Management For For 1.6 Elect Director Francis P. McGuire Management For For 1.7 Elect Director Catherine McLeod-Seltzer Management For For 1.8 Elect Director Janice G. Rennie Management For For 1.9 Elect Director David B. Tennant Management For For 1.10 Elect Director Jo Mark Zurel Management For For 2 Advisory Vote on Executive Compensation Approach Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MCKESSON CORPORATION Meeting Date:JUL 29, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andy D. Bryant Management For For 1b Elect Director Wayne A. Budd Management For For 1c Elect Director N. Anthony Coles Management For For 1d Elect Director John H. Hammergren Management For For 1e Elect Director Alton F. Irby, III Management For For 1f Elect Director M. Christine Jacobs Management For For 1g Elect Director Donald R. Knauss Management For For 1h Elect Director Marie L. Knowles Management For For 1i Elect Director David M. Lawrence Management For For 1j Elect Director Edward A. Mueller Management For For 1k Elect Director Susan R. Salka Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Provide Proxy Access Right Management For For 6 Report on Political Contributions Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against Against MEDTRONIC PLC Meeting Date:DEC 11, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year METRO INC. Meeting Date:JAN 26, 2016 Record Date:DEC 11, 2015 Meeting Type:ANNUAL Ticker:MRU Security ID:59162N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Maryse Bertrand Management For For 1.2 Elect Director Stephanie Coyles Management For For 1.3 Elect Director Marc DeSerres Management For For 1.4 Elect Director Claude Dussault Management For For 1.5 Elect Director Serge Ferland Management For For 1.6 Elect Director Russell Goodman Management For For 1.7 Elect Director Marc Guay Management For For 1.8 Elect Director Christian W.E. Haub Management For For 1.9 Elect Director Michel Labonte Management For For 1.10 Elect Director Eric R. La Fleche Management For For 1.11 Elect Director Christine Magee Management For For 1.12 Elect Director Marie-Jose Nadeau Management For For 1.13 Elect Director Real Raymond Management For For 1.14 Elect Director Line Rivard Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For MONSTER BEVERAGE CORPORATION Meeting Date:AUG 07, 2015 Record Date:JUN 17, 2015 Meeting Type:ANNUAL Ticker:MNST Security ID:61174X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For For 1.3 Elect Director Mark J. Hall Management For For 1.4 Elect Director Norman C. Epstein Management For For 1.5 Elect Director Gary P. Fayard Management For For 1.6 Elect Director Benjamin M. Polk Management For For 1.7 Elect Director Sydney Selati Management For For 1.8 Elect Director Harold C. Taber, Jr. Management For For 1.9 Elect Director Kathy N. Waller Management For For 1.10 Elect Director Mark S. Vidergauz Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For NAVER CORP. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A035420 Security ID:Y62579100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kim Su-wook as Outside Director Management For For 2.2 Elect Jeong Ui-jong as Outside Director Management For For 2.3 Elect Hong Jun-pyo as Outside Director Management For For 3.1 Elect Kim Su-wook as Member of Audit Committee Management For For 3.2 Elect Jeong Ui-jong as Member of Audit Committee Management For For 3.3 Elect Hong Jun-pyo as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For NEOPOST Meeting Date:JUL 01, 2015 Record Date:JUN 26, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:NEO Security ID:F65196119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.90 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 370,000 Management For For 6 Advisory Vote on Compensation of Denis Thiery, Chairman and CEO Management For For 7 Reelect Isabelle Simon as Director Management For For 8 Reelect Vincent Mercier as Director Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 10 Million Management For For 11 Authorize Issuance of Equity without Preemptive Rights up to Aggregate Nominal Amount of EUR 3.4 Million Management For For 12 Approve Issuance of Equity for Private Placements, up to Aggregate Nominal Amount of EUR 3.4 Million Management For For 13 Authorize Issuance of Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 3.4 million Management For For 14 Approve Issuance of Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 3.4 Million Management For For 15 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 16 Authorize Capitalization of Reserves of Up to EUR 30 Million for Bonus Issue or Increase in Par Value Management For For 17 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 18 Authorize Capital Increase for Future Exchange Offers Management For For 19 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 20 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 21 Authorize up to 360,000 Shares for Use in Restricted Stock Plans Management For For 22 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 23 Approve Issuance of Securities Convertible into Debt up to an Aggregate Nominal Amount of EUR 500 Million Management For For 24 Amend Article 12 of Bylaws Re: Absence of Double Voting Rights Management For For 25 Amend Article 18 of Bylaws Re: Record Date Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For NIKE, INC. Meeting Date:SEP 17, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Political Contributions Shareholder Against For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:JUL 02, 2015 Record Date:JUN 04, 2015 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Approve Acquisition of Freescale Through a Cash and Share Consideration Management For For 1B Approve Issuance of 12,500,000 Shares in Connection with the Acquisition under Item 1A Management For For 1C Grant Board Authority to Issue Share Based Remuneration Units Re: Freescale Acquisition Management For For 2A Elect Gregory L. Summe as Non-executive Director Management For For 2B Elect Peter Smitham as Non-executive Director Management For For PALO ALTO NETWORKS, INC. Meeting Date:DEC 11, 2015 Record Date:OCT 15, 2015 Meeting Type:ANNUAL Ticker:PANW Security ID:697435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Donovan Management For For 1.2 Elect Director Stanley J. Meresman Management For For 1.3 Elect Director Nir Zuk Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PAYLOCITY HOLDING CORPORATION Meeting Date:DEC 09, 2015 Record Date:OCT 12, 2015 Meeting Type:ANNUAL Ticker:PCTY Security ID:70438V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark H. Mishler Management For For 1.2 Elect Director Ronald V. Waters, III Management For For 2 Ratify KPMG LLP as Auditors Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:JUL 01, 2015 Record Date: Meeting Type:SPECIAL Ticker:PETR4 Security ID:P78331140 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Gustavo Rocha Gattass as Alternate Board Member Nominated by Preferred Shareholders Shareholder None Against PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Meeting Date:DEC 17, 2015 Record Date:NOV 16, 2015 Meeting Type:SPECIAL Ticker:2318 Security ID:Y69790106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Liu Chong as Director Management For For 2 Amend Articles of Association Management For For 3 Elect Xiong Peijin as Director Shareholder None For POSCO Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005490 Security ID:Y70750115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Lee Myeong-woo as Outside Director Management For For 3.2 Elect Choi Jeong-woo as Inside Director Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For PRESTIGE BRANDS HOLDINGS, INC. Meeting Date:AUG 04, 2015 Record Date:JUN 11, 2015 Meeting Type:ANNUAL Ticker:PBH Security ID:74112D101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald M. Lombardi Management For For 1.2 Elect Director John E. Byom Management For For 1.3 Elect Director Gary E. Costley Management For For 1.4 Elect Director Charles J. Hinkaty Management For For 1.5 Elect Director Sheila A. Hopkins Management For For 1.6 Elect Director James M. Jenness Management For For 1.7 Elect Director Carl J. Johnson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RESTORE PLC Meeting Date:DEC 07, 2015 Record Date:DEC 05, 2015 Meeting Type:SPECIAL Ticker:RST Security ID:G59198112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity Pursuant to the Capital Raising Management For For 2 Authorise Issue of Equity without Pre-emptive Rights Pursuant to the Capital Raising Management For For SAF-HOLLAND S.A. Meeting Date:DEC 22, 2015 Record Date:DEC 08, 2015 Meeting Type:SPECIAL Ticker:SFQ Security ID:L7999A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Up to 4.53 Million Shares Without Preemptive Rights and Up to 11.96 Million Shares With Preemptive Rights and Amend Articles Accordingly Management For For SAMSUNG ELECTRONICS CO., LTD. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Lee In-ho as Outside Director Management For For 2.1.2 Elect Song Gwang-su as Outside Director Management For For 2.1.3 Elect Park Jae-wan as Outside Director Management For For 2.2.1 Elect Yoon Bu-geun as Inside Director Management For For 2.2.2 Elect Shin Jong-gyun as Inside Director Management For For 2.2.3 Elect Lee Sang-hun as Inside Director Management For For 2.3.1 Elect Lee In-ho as Member of Audit Committee Management For For 2.3.2 Elect Song Gwang-su as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Amend Articles of Incorporation Management For For SAPUTO INC. Meeting Date:AUG 04, 2015 Record Date:JUN 12, 2015 Meeting Type:ANNUAL Ticker:SAP Security ID:802912105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emanuele (Lino) Saputo Management For For 1.2 Elect Director Lino A. Saputo, Jr. Management For For 1.3 Elect Director Pierre Bourgie Management For For 1.4 Elect Director Henry E. Demone Management For For 1.5 Elect Director Anthony M. Fata Management For For 1.6 Elect Director Annalisa King Management For For 1.7 Elect Director Tony Meti Management For For 1.8 Elect Director Patricia Saputo Management For For 1.9 Elect Director Annette Verschuren Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 SP 1: Advisory Vote on Senior Executive Compensation Shareholder Against For SCAPA GROUP PLC Meeting Date:JUL 21, 2015 Record Date:JUL 17, 2015 Meeting Type:ANNUAL Ticker:SCPA Security ID:G78486134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Richard Perry as Director Management For For 5 Re-elect Heejae Chae as Director Management For For 6 Elect Martin Sawkins as Director Management For For 7 Reappoint Deloitte LLP as Auditors Management For For 8 Authorise Board to Fix Remuneration of Auditors Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise EU Political Donations and Expenditures Management For For SCAPA GROUP PLC Meeting Date:NOV 16, 2015 Record Date:NOV 12, 2015 Meeting Type:SPECIAL Ticker:SCPA Security ID:G78486134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Approval of the Value Creation Plan Management For For SINGAPORE EXCHANGE LIMITED Meeting Date:SEP 23, 2015 Record Date: Meeting Type:ANNUAL Ticker:S68 Security ID:Y79946102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Thaddeus Beczak as Director Management For For 4 Elect Kevin Kwok as Director Management For For 5 Elect Liew Mun Leong as Director Management For For 6 Elect Ng Kok Song as Director Management For For 7 Elect Loh Boon Chye as Director Management For For 8 Approve Payment of Director's Fees to the Chairman and Provision to Him of a Car with a Driver for the Financial Year Ending June 30, 2016 Management For For 9 Approve Directors' Fees Management For For 10 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 11 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 12 Authorize Share Repurchase Program Management For For 13 Adopt SGX Performance Share Plan 2015 Management For For SK INNOVATION CO. LTD. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A096770 Security ID:Y8063L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kim Chang-geun as Inside Director Management For For 2.2 Elect Yoo Jeong-jun as Inside Director Management For For 2.3 Elect Shin Eon as Outside Director Management For For 2.4 Elect Kim Jun as Outside Director Management For For 2.5 Elect Ha Yoon-gyeong as Outside Director Management For For 3.1 Elect Han Min-hui as Member of Audit Committee Management For For 3.2 Elect Kim Jun as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Approve Terms of Retirement Pay Management For For STARBUCKS CORPORATION Meeting Date:MAR 23, 2016 Record Date:JAN 14, 2016 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard Schultz Management For For 1b Elect Director William W. Bradley Management For For 1c Elect Director Mary N. Dillon Management For For 1d Elect Director Robert M. Gates Management For For 1e Elect Director Mellody Hobson Management For For 1f Elect Director Kevin R. Johnson Management For For 1g Elect Director Joshua Cooper Ramo Management For For 1h Elect Director James G. Shennan, Jr. Management For For 1i Elect Director Clara Shih Management For For 1j Elect Director Javier G. Teruel Management For For 1k Elect Director Myron E. Ullman, III Management For For 1l Elect Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Proxy Access Shareholder Against For 6 Amend Policies to Allow Employees to Participate in Political Process with No Retribution Shareholder Against Against TGS NOPEC GEOPHYSICAL CO. ASA Meeting Date:SEP 28, 2015 Record Date:SEP 21, 2015 Meeting Type:SPECIAL Ticker:TGS Security ID:R9138B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 2 Approve Notice of Meeting and Agenda Management For For 3 Elect Elisabeth Grieg as New Director Management For For THE TORONTO-DOMINION BANK Meeting Date:MAR 31, 2016 Record Date:FEB 01, 2016 Meeting Type:ANNUAL Ticker:TD Security ID:891160509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Bennett Management For For 1.2 Elect Director Amy W. Brinkley Management For For 1.3 Elect Director Brian C. Ferguson Management For For 1.4 Elect Director Colleen A. Goggins Management For For 1.5 Elect Director Mary Jo Haddad Management For For 1.6 Elect Director Jean-Rene Halde Management For For 1.7 Elect Director David E. Kepler Management For For 1.8 Elect Director Brian M. Levitt Management For For 1.9 Elect Director Alan N. MacGibbon Management For For 1.10 Elect Director Karen E. Maidment Management For For 1.11 Elect Director Bharat B. Masrani Management For For 1.12 Elect Director Irene R. Miller Management For For 1.13 Elect Director Nadir H. Mohamed Management For For 1.14 Elect Director Claude Mongeau Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 SP A: Simplify Financial Information Shareholder Against Against 5 SP B: Pay Fair Share of Taxes Shareholder Against Against THE WALT DISNEY COMPANY Meeting Date:MAR 03, 2016 Record Date:JAN 04, 2016 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Maria Elena Lagomasino Management For For 1f Elect Director Fred H. Langhammer Management For For 1g Elect Director Aylwin B. Lewis Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Mark G. Parker Management For For 1j Elect Director Sheryl K. Sandberg Management For For 1k Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against For TOPPS TILES PLC Meeting Date:JAN 28, 2016 Record Date:JAN 26, 2016 Meeting Type:ANNUAL Ticker:TPT Security ID:G8923L145 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Matthew Williams as Director Management For For 5 Re-elect Robert Parker as Director Management For For 6 Elect Darren Shapland as Director Management For For 7 Re-elect Claire Tiney as Director Management For For 8 Re-elect Andy King as Director Management For For 9 Elect Keith Down as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For UNDER ARMOUR, INC. Meeting Date:AUG 26, 2015 Record Date:JUL 13, 2015 Meeting Type:SPECIAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Amend Charter to Provide the Conversion of Each Class B into One Share of Class A, if Kevin Plank Sells or Disposes More than 2.5 Million of the Company's Shares Management For For 1b Amend Charter to Provide the Conversion of Each Class B into One Share of Class A, Upon Departure of Kevin Plank from the Company Management For For 1c Amend Charter to Provide Equal Treatment Provisions Management For For 1d Amend Charter to Enhance Board Independence Provisions Management For For 1e Amend Charter to Provide that Amendments to Equal Treatment Provisions and Board Indepence Provisions Require a Supermajority Vote Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Approve Nonqualified Employee Stock Purchase Plan Management For Against VISA INC. Meeting Date:FEB 03, 2016 Record Date:DEC 07, 2015 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd A. Carney Management For For 1b Elect Director Mary B. Cranston Management For Against 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Alfred F. Kelly, Jr. Management For For 1e Elect Director Robert W. Matschullat Management For For 1f Elect Director Cathy E. Minehan Management For For 1g Elect Director Suzanne Nora Johnson Management For For 1h Elect Director David J. Pang Management For For 1i Elect Director Charles W. Scharf Management For For 1j Elect Director John A. C. Swainson Management For For 1k Elect Director Maynard G. Webb, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For WHOLE FOODS MARKET, INC. Meeting Date:SEP 15, 2015 Record Date:JUL 20, 2015 Meeting Type:ANNUAL Ticker:WFM Security ID:966837106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Elstrott Management For For 1.2 Elect Director Shahid 'Hass' Hassan Management For For 1.3 Elect Director Stephanie Kugelman Management For For 1.4 Elect Director John Mackey Management For For 1.5 Elect Director Walter Robb Management For For 1.6 Elect Director Jonathan Seiffer Management For For 1.7 Elect Director Morris 'Mo' Siegel Management For For 1.8 Elect Director Jonathan Sokoloff Management For For 1.9 Elect Director Ralph Sorenson Management For For 1.10 Elect Director Gabrielle Sulzberger Management For For 1.11 Elect Director William 'Kip' Tindell, III Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young as Auditors Management For For 4 Increase Authorized Common Stock Management For Against 5 Limit Accelerated Vesting of Awards Shareholder Against Against WORKSPACE GROUP PLC Meeting Date:JUL 15, 2015 Record Date:JUL 13, 2015 Meeting Type:ANNUAL Ticker:WKP Security ID:G5595E136 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Daniel Kitchen as Director Management For For 5 Re-elect Jamie Hopkins as Director Management For For 6 Re-elect Graham Clemett as Director Management For For 7 Re-elect Dr Maria Moloney as Director Management For For 8 Re-elect Chris Girling as Director Management For For 9 Re-elect Damon Russell as Director Management For For 10 Elect Stephen Hubbard as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For Templeton Foreign Smaller Companies Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. This fund liquidated effective March 21, 2016 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Templeton International Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
